
	
		II
		109th CONGRESS
		2d Session
		S. 3979
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to clarify
		  Federal authority relating to land acquisition from willing sellers for the
		  North Country National Scenic Trail.
	
	
		1.North Country National Scenic
			 Trail
			(a)Acquisition of
			 landSection 5(a)(8) of the
			 National Trails System Act (16 U.S.C. 1244(a)(8)) is
			 amended by adding at the end the following: No lands or interests
			 therein outside the exterior boundaries of any Federally administered area may
			 be acquired by the Federal government for the trail except with the consent of
			 the owner thereof..
			(b)Conforming
			 amendmentSection 10(c)(1) of the National Trails System Act (16
			 U.S.C. 1249(c)(1)) is amended by striking the North Country National
			 Scenic Trail,.
			
